   Case 6:20-cv-00906 Document 1 Filed 05/26/20 Page 1 of 6 PageID 1




                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                                ORLANDO DIVISION


              SERGIO TORRES                             Case No.: 6:20-cv-906

                        Plaintiff,

                           v.

        WILCIN ENTERPRISES, INC.

                   Defendant.


              - COMPLAINT AND DEMAND FOR JURY TRIAL -

       Plaintiff SERGIO TORRES by and through the undersigned counsel,

hereby files this Complaint against the above-named Defendant, WILCIN

ENTERPRISES, INC.

                                     NATURE OF THE CASE

  1.     This is an action brought by Plaintiff SERGIO TORRES, (hereafter

         “Plaintiff”)      against      his   former   employer,   Defendant    WILCIN

         ENTERPRISES, INC. (hereafter referred to as “Defendant”) for

         violations of the Fair Labor Standards Act of 1938, 29 U.S.C. § 201, et

         seq. (“FLSA”).

  2.     Plaintiff performed work for Defendant in excess of forty hours in a

         workweek for which he was not compensated at one-and-a-half times

         his regular rate of pay.
Case 6:20-cv-00906 Document 1 Filed 05/26/20 Page 2 of 6 PageID 2




3.   Defendant had a practice of accumulating Plaintiff’s overtime hours (and

     at times providing compensatory time off) instead of compensating

     overtime hours at a rate of 1.5 times Plaintiff’s regular rate of pay.

4.   Consequently, Defendant was not fully compensating overtime hours as

     required by the FLSA.

                       JURISDICTION AND VENUE

5.   This Court has subject matter jurisdiction conferred by 29 U.S.C. §

     216(b) and 28 U.S.C. § 1331.

6.   Venue is proper in the Orlando Division of the Middle District of Florida

     under Local Rule 1.02 of the Local Rules of the Middle District of Florida.

     Orange County has the greatest nexus with the cause because it is

     where Plaintiff mostly provided services.

                                     PARTIES

7.   Plaintiff, SERGIO TORRES, a resident of Volusia County, was a former

     employee of Defendant who worked at WILCIN ENTERPRISES, INC.

8.   Defendant WILCIN ENTERPRISES, INC. operates a maintenance

     company under the fictitious name Protect Maintain and Enhance

     (PME).

9.   Defendant WILCIN ENTERPRISES, INC. is a corporation organized and

     existing under and by virtue of the laws of Florida.




                                                                     Page 2 of 6
Case 6:20-cv-00906 Document 1 Filed 05/26/20 Page 3 of 6 PageID 3




                                   COVERAGE

10.   Defendant WILCIN ENTERPRISES, INC. is an enterprise engaged in

      commerce or in the production of goods for commerce, covered by the

      FLSA, and as defined by 29 U.S.C. § 203.

11.   Defendant WILCIN ENTERPRISES, INC. is engaged in commerce as

      defined by 29 U.S.C. § 203, inter alia, by accepting payment from its

      customers through the use of credit cards, wire transfers and/or checks

      from banks located outside the state of Florida. Defendant also

      purchases    maintenance     materials,    supplies   and   equipment,

      manufactured across state lines, for the purpose of performing

      maintenance and repairs.

12.   Defendant hosts one or more internet sites viewed by potential

      customers across state lines, and/or sends faxes, emails, and other

      communications across state lines.

13.   Upon information and belief, Defendant’s annual gross volume of sales

      exceeded $500,000/year at all relevant times.

14.   Defendant WILCIN ENTERPRISES, INC. is an employer within the

      definition of the FLSA, 29 U.S.C. § 203.

15.   During the term of his employment, Plaintiff SERGIO TORRES was

      engaged in commerce and was therefore subject to the individual

      coverage of the FLSA. 29 U.S.C. § 206.




                                                                  Page 3 of 6
Case 6:20-cv-00906 Document 1 Filed 05/26/20 Page 4 of 6 PageID 4




16.   The services performed by Plaintiff were essential, necessary, and an

      integral part of the business conducted by Defendant.

17.   Plaintiff was a covered employee for purposes of the FLSA pursuant to

      29 U.S.C. § § 207 and 206.

                               FACTUAL BACKGROUND

18.   Plaintiff SERGIO TORRES was employed by Defendant WILCIN

      ENTERPRISES, INC. from June 2016 to March 2020.

19.   Plaintiff held a maintenance technician position at the time of separation.

20.   Plaintiff’s duties included performing repairs and maintenance.

21.   Plaintiff was an hourly employee at the time of separation.

22.   Plaintiff’s last hourly rate was $22.00 per hour. Additionally, he was paid

      a higher hourly rate for specific duties.

23.   During the time that Plaintiff held the maintenance technician position,

      Plaintiff was classified as non-exempt.

24.   Plaintiff did not satisfy any of the requirements for overtime exemptions

      set forth in the FLSA.

25.   During most of the time that Plaintiff held the maintenance technician

      position, Plaintiff was not paid overtime compensation.

26.   Usually, Defendant WILCIN ENTERPRISES, INC. did not include

      overtime hours in the payroll check but rather accumulated the time for

      possible subsequent compensatory time off.




                                                                     Page 4 of 6
Case 6:20-cv-00906 Document 1 Filed 05/26/20 Page 5 of 6 PageID 5




27.   As a maintenance technician, it is estimated that Plaintiff worked 5 hours

      of overtime per week but was not paid overtime compensation.

28.   Due to the open and documented practices of accumulating hours,

      omitting overtime hours from payroll checks, and compensatory time,

      Defendant WILCIN ENTERPRISES, INC. was aware that Plaintiff was

      working over forty (40) hours per week without proper compensation

      but did not cure the ongoing FLSA violations.

29.   Defendant’s actions were willful and/or showed reckless disregard as to

      whether its conduct was prohibited by the FLSA.

30.   Plaintiff’s time and payroll records (including the hours worked in each

      workweek) should be in Defendant’s custody and control, pursuant to 29

      C.F.R. § 516. However, the accuracy, completeness, and sufficiency of

      such records is unknown at this time.

                            COUNT I
       RECOVERY OF OVERTIME COMPENSATION UNDER THE FLSA

31.   Plaintiff SERGIO TORRES re-alleges and incorporates the allegations

      contained in Paragraphs 1 through 30 above.

32.   Defendant WILCIN ENTERPRISES, INC. failed to pay Plaintiff properly

      for all hours worked in excess of forty (40) hours in a workweek in

      compliance with the FLSA.

33.   Plaintiff is entitled to be paid time and one-half his regular rate of pay for

      each hour worked in excess of forty (40) in a workweek.




                                                                        Page 5 of 6
   Case 6:20-cv-00906 Document 1 Filed 05/26/20 Page 6 of 6 PageID 6




   34.      As a result of Defendant’s willful violation of the FLSA, Plaintiff SERGIO

            TORRES is entitled to damages, liquidated damages, pre-judgment

            interest, attorney’s fees, and costs.

                                PRAYER FOR RELIEF

         WHEREFORE, Plaintiff SERGIO TORRES respectfully requests judgment

against Defendant WILCIN ENTERPRISES, INC., and the following damages:

         a. Unpaid overtime compensation pursuant to 29 U.S.C. § 216(b);

         b. Liquidated damages in an amount equal to the overtime compensation

            owed in accordance with 29 U.S.C. § 216(b);

         c. Pre-judgment interest;

         d. Attorneys’ fees and costs as provided by 29 U.S.C. § 216(b);

                                DEMAND FOR JURY TRIAL

   35.      Plaintiff requests a jury trial to the extent authorized by law.

   Dated: May 26, 2020                              Respectfully submitted,

                                                    CYNTHIA GONZALEZ P.A.
                                                    3980 Tampa Rd.
                                                    Suite 205
                                                    Oldsmar, Florida 33677
                                                    Telephone: 813.333.1322
                                                    Toll free: 888.WagesDue
                                                    Fax: 813.603.4500
                                                     WagesDue.com

                                                    s/ Cynthia Gonzalez
                                                    Cynthia M. Gonzalez
                                                    Florida Bar No. 53052
                                                    Attorney for Plaintiff
                                                    cynthia@wagesdue.com




                                                                               Page 6 of 6
